3Election/Restrictions

Independent claims 1 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Figures 1A-3 should be designated by a legend such as --Prior Art— because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 10, the prior art of Mate (US2016/0248985) discloses an adaptive camera array that is arranged to calculate preferred camera poses for each camera in the camera array in order to enable capturing of the specific field of view by the cameras.  The prior art of Cho (US2014/0285618) discloses a display device that may calculate the bending angle of the second bending portion and the magnification of the camera. The prior art of Leskela (US2013/0044240) discloses  a first and second camera modules are that arranged either side of an axis about which the first camera module is rotatable. The prior art of Nurmi (US2010/0011291) discloses a user interface including a flexible display configured to display graphical objects and a controller configured to detect a first bend and determine a resulting first foldline. The prior art of Kim (US2010/0007714) discloses a flexible image photographing apparatus that includes a plurality of image photographing units to photograph a photographing 

claims 2-9 and 11-20, the claims are allowed as being dependent of claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/27/2021